Citation Nr: 1816965	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  16-62 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to October 25, 2016, and in excess of 20 percent thereafter. 

2. Entitlement to service connection for sleep apnea syndrome, secondary to service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder and alcohol use disorder. 


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In February 2018, prior to the promulgation a decision, VA received written correspondence from the Veteran's representative requesting a withdrawal of the appeal. 


CONCLUSIONS OF LAW

1. The criteria are met for a withdrawal of the appeal for entitlement to service connection for sleep apnea syndrome, secondary to service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder and alcohol use disorder.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria are met for a withdrawal of the appeal for entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to October 25, 2016; and in excess of 20 percent thereafter.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

In February 2018, the Veteran's representative submitted a letter stating the Veteran had instructed him to withdraw the Veteran's appeal.   His representative reiterated the Veteran's desire to withdraw the appeal in a letter sent later that same month.  Both letters included the name of the claimant and the claims number which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision upon receipt of the correspondence, the criteria are met for withdrawal of this appeal.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning these claims is unwarranted, and the claims are dismissed.  Id. 


ORDER

Service connection for sleep apnea syndrome is dismissed.

An initial disability rating in excess 10 percent prior to October 25, 2016 and in excess of 20 percent thereafter for bilateral hearing loss is dismissed. 




____________________________________________
DELYVONNE M. WHITEHEAD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


